DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending in the application.

Abstract
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
In line 1 of the abstract, “ting” should be replaced with --ring--.

Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“mounting hole 15” (see parag. [0042] of the original disclosure)  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“122” (see Fig. 14)
“318” (see Fig. 18)
In Fig. 15 it appears that ref. no. “217” should be replaced with --117-- because it shows the “sidewall 117” of the embodiment shown in Fig. 14.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “416 has been used to designate both the “bed 416” and the “restraint plate 416” (see parag. [0050] and Figs. 21-23).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
Paragraph [002] of the original disclosure should be amended as follows:
--[002] This application is a continuation of co-pending US Non-provisional Application Serial No. 15/871,057, filed 01/14/2018 entitled QUICK RELEASE RESTRAINT RING, now US Patent 10,980,660.--
Paragraphs [0022]-[0025] of the original disclosure should be amended as follows:
--[0022] FIG. 9 is a bottom front perspective view of the first embodiment of the present invention of FIG. 1. 

[0023] FIG. 10 is a bottom perspective view of the first embodiment of the present invention of FIG. 1.
[0024] FIG. 11 is a perspective view of a bed adapted to attach to the first embodiment of the present invention of FIG. 1. 

[0025] FIG. 12 is a section view of the first embodiment of the present invention of FIG. 1attached to the bed of FIG. 11 taken at approximately 12-12 of Fig. 11.--
Paragraph [0031] of the original disclosure should be amended as follows:
--[0031] FIG. 18 is  a perspective view of the fourth embodiment of the present invention.—
Paragraph [0034] of the original disclosure should be amended as follows:
--[0034] FIG. 21 is  a perspective view of a fifth embodiment of the present invention.--
In the first line of paragraph [0035] of the original disclosure, “s an exploded section view” should be replaced with --is an exploded section view--.
In line 2 of paragraph [0045] of the original disclosure, “actuator 32” should be replaced with --actuator 31--.
Paragraph [0050] of the original disclosure should be amended as follows:
--[0050] Referring to FIGs. 21-23, base 410 may comprise bolt on pocket 411 attached to bed 416 on wall 418. Bolt on pocket  411 may comprise a restraint plate 416 adapted to bolt to bed 416. Restraint plate 416 may comprise ring opening 450 and stabilizer edge 420. Restraint ring 14 may fit in pocket  411 having ring opening 450 aligned with restraint hole 438. Tamper resistant quick turn fastener 456 may be adapted to removably attach restraint ring 14 to bolt on pocket  411.--
In the first line of paragraph [0052], “in summary” should be replaced with –In summary--.

Claim Objections
Claim 9 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 9:  In line 2 of claim 9, “where by” should be replaced with --whereby--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1:  Claim 1 recites the limitation "the base" in line 10.  It is not clear if this “base” is meant to refer to the “ring base” (line 3), the “first base” (line 5), or the “second base” (line 6).
For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “first base”.
Clarification and correction are required.
Re Claims 2-7:  These claims are considered indefinite because they depend from indefinite claim 1.
Re Claim 2:  Claim 2 recites the limitation "the base" in line 1.  It is not clear if this “base” is meant to refer to the “ring base” (claim 1, line 3), the “first base” (claim 1, line 5), or the “second base” (claim 1, line 6).
For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to at least one of the “first base” and the “second base”.
Clarification and correction are required.
Re Claim 7:  Claim 7 recites the limitation "the base" in line 2.  It is not clear if this “base” is meant to refer to the “ring base” (claim 1, line 3), the “first base” (claim 1, line 5), or the “second base” (claim 1, line 6).
For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to at least one of the “first base” and the “second base”.
Clarification and correction are required.
Re Claim 8:  Claim 8 recites the limitation “the first base restraint hole” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the first base “ring opening” introduced in line 8 of the claim.
Clarification and correction are required. 
Re Claims 9-11:  These claims are considered indefinite because they depend from indefinite claim 2.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent 9,044,100).
	Re Claim 1, as best understood by the Examiner:  Wang discloses a quick release restraint (see Fig. 2) for releasably attaching to a bed (see Fig. 1) having two opposing sidewalls (the sidewalls being defined by tubular members 21 at opposing sides of the bed), the quick release restraint comprising: 
a restraint ring (111; Fig. 2) having a ring base (defined by the outer walls of tubular member 11) and an open loop portion (defined by the open cavity to receive inserting portion 211), the ring base having a quick release hole (112) therein; 
a connector rod (31), the connector rod on the bed, the connector rod having a first base (frame locker 41; Fig. 2) on one of the opposing sidewalls (at 21) and a second base (the frame locker 41 on the opposing side of supporting member 31, not shown in Fig. 2) on the other of the two opposing sidewalls, each of the first base and second base comprising a ring opening (411; Fig. 2), the ring opening adapted to concentrically align with the quick release hole (112); and 
a quick release fastener (42), the quick release fastener comprising a base shaft (422) and a head (421), the base shaft on the head, the base shaft (421) in the quick release hole (112) and extending into the base (41) whereby the ring base (111) is between the head (421) and the first base (41), each ring opening (411) adapted to receive the base shaft (422) therein.
Re Claim 2, as best understood by the Examiner:  Wang discloses a quick release restraint, further comprising a flange (the wall comprising holes 411) on the base (41), the flange disposed on the respective sidewall.
Re Claim 3:  Wang discloses a quick release restraint, wherein the connector rod (31) extends under the bed.
Re Claim 4:  Wang discloses a quick release restraint, wherein the connector rod (31) extends through the bed.
Re Claim 5:  Wang discloses a quick release restraint, further comprising a threaded coupling (threaded portion of holes 411 to receive threaded body 422) on the connector rod (31).
Re Claim 7, as best understood by the Examiner:  Wang discloses a quick release restraint, further comprising a threaded connection (between holes 411 and threaded body 422) between the quick release fastener (41) and the base (41).
Re Claim 8, as best understood by the Examiner:  Wang discloses a quick release restraint (see Fig. 2) for releasably attaching a restraint ring (111) to a bed (see Fig. 1), the bed comprising two opposing side walls (the sidewalls being defined by tubular members 21 at opposing sides of the bed), the quick release restraint comprising: 
a restraint ring (111; Fig. 2), the restraint ring comprising a ring base (defined by the outer walls of tubular member 11), the ring base comprising a restraint hole (112); 
a connector rod (31), the connector rod comprising a first base (frame locker 41; Fig. 2) and a second base (the frame locker 41 on the opposing side of supporting member 31, not shown in Fig. 2), the connector rod pierced through the bed and extending from each of the opposing sidewalls, one of the first and second base disposed on each of the two opposing sidewalls, the first base attached to the second base, each of the first base and second base comprising a ring opening (411); and 
a fastener (42; Fig. 2), the fastener comprising a head (421) and a base shaft (422), the base shaft (422) disposed in the ring opening (411), the base shaft (422) adapted to releasably attach to the first base (41), the base shaft (422) on the head (421), the base shaft (422) in the first base restraint hole (411), the head (421) on the ring base (111), whereby the restraint ring (111) is attached to the bed.
Re Claim 10:  Wang discloses a quick release restraint, wherein the fastener (42) is actuated by a key (for example, as screwdriver or other tool to actuate fastener 42).
Re Claim 11:  Wang discloses a quick release restraint, wherein the fastener (42) is threadably engaged (at hole 411) to the base (41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent 9,044,100), as applied to claims 1-5, 7-8, and 10-11 above, and further in view of Leaf (US Patent 1,392,581).
Re Claim 6:  Wang discloses a quick release restraint significantly as claimed except wherein the connector rod is adapted to adjustably space the first base from the second base by the threaded coupling.
Leaf teaches the use of a device for releasable attaching to a bed comprising a connector rod (comprising members 7 and 8) having a first base (at 10) and a second base (at 11) on opposing sidewalls (3, 3) of the bed, and further comprising a threaded coupling (6) on the connector rod, wherein the connector rod is adapted to adjustably space the first base from the second base by a threaded coupling (6), for the purpose of providing an adjustable length to fit a desired bed size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang such that the connector rod is adapted to adjustably space the first base from the second base by the threaded coupling, as taught by Leaf, for the purpose of providing an adjustable length to fit a desired bed size.
Re Claim 9:  Wang discloses a quick release restraint significantly as claimed except for further comprising a coupling on the connector rod, the coupling adapted to adjustably dispose the first base spaced from the second base where by the first base and second base are each seated on a respective opposing side wall.
Leaf teaches the use of a device for releasable attaching to a bed comprising a connector rod (comprising members 7 and 8) having a first base (at 10) and a second base (at 11) on opposing sidewalls (3, 3) of the bed, and further comprising a coupling (6) on the connector rod, the coupling adapted to adjustably dispose the first base (at 10) spaced from the second base (at 11) where by the first base and second base are each seated on a respective opposing side wall (3, 3), for the purpose of providing an adjustable length to fit a desired bed size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang such that it further comprises a coupling on the connector rod, the coupling adapted to adjustably dispose the first base spaced from the second base where by the first base and second base are each seated on a respective opposing side wall, as taught by Leaf, for the purpose of providing an adjustable length to fit a desired bed size.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678